Citation Nr: 1635650	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date earlier than April 6, 2010 for service connection for valvular heart disease, to include mitral and tricuspid valve regurgitation.

 2. What evaluation is warranted for valvular heart disease, to include mitral and tricuspid valve regurgitation since April 6, 2010?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to September 1997.

This case comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2013, the Veteran testified at a hearing before the undersigned at the RO. A written transcript of that hearing is of record.

This case was previously remanded in February 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's prior February 2015 remand was based, in part, on the above claims being inextricably intertwined with a claim that a May 2000 rating decision, which denied entitlement to service connection for a heart disorder, was clearly and unmistakably erroneous.  The Board directed that the claim of clear and unmistakable error be adjudicated.  The AOJ addressed this issue in a September 2015 supplemental statement of the case finding that the May 2000 rating decision was appropriate.  The AOJ did not address the claim in any rating decision currently of record, including in the Veteran's Virtual VA paperless claims file or in his VBMS paperless claims file

Under 38 C.F.R. § 19.31 (2015), a supplemental statement of the case cannot be used "to announce decisions by the [AOJ] on issues not previously addressed in the Statement of the Case."  See 38 C.F.R. § 19.31(a).  The AOJ has not previously addressed the issue of whether the May 2000 rating decision, which denied a service connection claim for heart disease, was the product of clear and unmistakable error in a statement of the case.  

In light of the foregoing the AOJ is required to formally adjudicate the claim for clear and unmistakable error in a rating decision.  While the AOJ attempted to address  the adequacy of the May 2000 rating decision in the September 2015 supplemental statement of the case, it did so in violation of 38 C.F.R. § 19.31.  In so doing, this action by the AOJ created a procedural defect that must remedied in order to avoid any prejudice to the Veteran and to preserve his right to due process (i.e., a formal rating decision, and notice of that decision and of the Veteran's appellate rights (for purposes of initiating and completing appeal concerning the claim of clear and unmistakable error).  Having reviewed the record the Board finds that, on remand, the AOJ should conduct an initial adjudication of the Veteran's allegation of clear and unmistakable error in the May 2000 rating decision and issue any rating decision on this claim to the Veteran and his representative.

Because the issues before the Board are inextricably intertwined with the claim for clear and unmistakable error, they are deferred until the latter claim has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must prepare a rating decision addressing whether the May 2000 rating decision was clearly and unmistakably erroneous in a rating decision.  Should that claim be denied the Veteran is advised that the Board will only address that issue if he perfects a timely appeal.  That is, he must file a timely notice of disagreement, and a timely substantive appeal following the issuance of a statement of the case. 

2. Then after affording the appellant an appropriate time to appeal and perfect an appeal to any adverse rating decision, the AOJ must readjudicate the claims listed on the title page.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

